EXHIBIT 10.1

Fiscal Year 2007 Management Bonus Plan

of Hutchinson Technology Incorporated

We have a fiscal year 2007 management bonus plan that covers executive officers
and certain other management-level employees. The plan is designed to create an
incentive for management to achieve goals that our board of directors believes
align with the interests of our long-term shareholders. The plan design includes
an annual corporate financial objective and additional goals that measure
progress toward strategic initiatives. Individual bonus targets, expressed as a
percentage of base salary, are approved for all participants by our board of
directors upon the recommendation of the compensation committee.

Fifty percent of the bonus target is dependent on our achievement of an annual
corporate financial objective, which is set giving consideration to long-term
financial performance to ensure that the company is growing earnings over time.
For fiscal year 2007, earnings before taxes (EBT) will be the corporate
financial objective. The award amount to be paid based on EBT is determined
based on whether actual EBT for the fiscal year is above (subject to a ceiling,
above which no further amounts are awarded) or below (subject to a floor, below
which no amounts are awarded) the pre-established objective for EBT. The
remainder of the bonus target is dependent on management reaching certain
milestones relating to strategic initiatives in the areas of market position and
business stature, long-term growth and innovation, quality and service, and
manufacturing proficiency.

The decision to pay bonuses is made annually by our board of directors upon the
recommendation of the compensation committee of the board of directors. Bonuses
are paid in cash in the first quarter of the following fiscal year. The actual
total bonus amount paid to any participant cannot exceed 200% of the
participant’s bonus target.

